—Appeal from an order of the Court of Claims (NeMoyer, J.), entered February 5, 1998, which denied defendant’s motion to dismiss the claim.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is granted and the claim is dismissed.
Memorandum: The Court of Claims erred in denying defendant’s motion to dismiss the claim as time-barred. Claimant did not properly file and serve the claim within 90 days after the accrual of the claim, nor did he properly serve a notice of intention to file a claim within that 90-day period (see Court of Claims Act § 10 [3]; § 11 [a] [i]; see also Mallory v State of New York, 196 AD2d 925, 926 [1993]; Andriola v State of New York, 53 AD2d 966 [1976], lv denied 40 NY2d 803 [1976]). Present-Pine, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.